DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
Election/Restrictions
Claims 24, 25, and 31-35 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2021 (see paragraph 2 of the Office action mailed March 29, 2022).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-18 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,787,035 B2 (elastic metallic reinforcer defined the same as applicant, specification col. 5 lines 51-55) in view of US Patent Application 2006/0169380 A1 and Emanueli et al. (2,982,328). It is well known to provide such heavy-duty tires with the claimed protective reinforcement in order to protect the working reinforecement, as evidenced for example by US ‘380 (paragraphs 0012 and 0070), and Emanueli et al. is combined for the same reasons as set forth in paragraph 14 of the Office action mailed December 23, 2021; it would have been obvious to one of ordinary skill in the art to provide such well known protective reinforcement and alternative discontinuous concentric hooping layer arrangement in the patented claim tire in order to protect the working reinforcement and provide a durable balanced hoop reinforcement.
Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,787,035 B2 (elastic metallic reinforcer defined the same as applicant, specification col. 5 lines 51-55) in view of US Patent Application 2006/0169380 A1 and Emanueli et al. (2,982,328) as applied to claims 17-18 and 29 above, and further in view of Japanese Patent Application 56-47304 A cited by applicant. JP ‘304 is combined for the same reasons as set forth in paragraph 15 of the Office action mailed December 23, 2021 with respect to claims 19-21.
Claims 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,787,035 B2 (elastic metallic reinforcer defined the same as applicant, specification col. 5 lines 51-55) in view of US Patent Application 2006/0169380 A1 and Emanueli et al. (2,982,328) as applied to claims 17-18 and 29 above, and further in view of Japanese Patent Application 59-134002 A cited by applicant. JP ‘002 is combined for the same reasons as set forth in paragraph 16 of the Office action mailed December 23, 2021.
Claims 17-18 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,007,819 B2 (elastic metallic reinforcer defined the same as applicant, specification col. 6 lines 27-31) in view of Emanueli et al. (2,982,328). Emanueli et al. is combined for the same reasons as set forth in paragraph 14 of the Office action mailed December 23, 2021: it would have been obvious to one of ordinary skill in the art to provide such well known alternative discontinuous concentric hooping layer arrangement in the patented claim tire in order to provide a durable balanced hoop reinforcement.
Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,007,819 B2 (elastic metallic reinforcer defined the same as applicant, specification col. 6 lines 27-31) in view of Emanueli et al. (2,982,328) as applied to claims 17-18 and 29 above, and further in view of Japanese Patent Application 56-47304 A cited by applicant. JP ‘304 is combined for the same reasons as set forth in paragraph 15 of the Office action mailed December 23, 2021 with respect to claims 19-21.
Claims 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,007,819 B2 (elastic metallic reinforcer defined the same as applicant, specification col. 6 lines 27-31) in view of Emanueli et al. (2,982,328) as applied to claims 17-18 and 29 above, and further in view of Japanese Patent Application 59-134002 A cited by applicant. JP ‘002 is combined for the same reasons as set forth in paragraph 16 of the Office action mailed December 23, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2006/0169380 A1 in view of Emanueli et al. (2,982,328), Poque et al. (4,284,117), Colom (6,082,425), Colom (6,082,426), and optionally further in view of Gauthier et al. (8,857,146 B2).
 	The references are combined for the same reasons as set forth in paragraph 6 of the Office action mailed March 29, 2022, with Poque et al. added to teach that the overlap in such tire hoop reinforcement can be extended up to a full circumferential turn in order to secure the radially outer end of the hoop reinforcement (col. 5 lines 19-25), which in the US ‘380 exemplary 315/70R22.5 tire having an outer circumference of π(22.5 in + 2x0.70x315 mm) = 3180 mm = 3.18 m would clearly encompass the claimed range of at least equal to 0.6 m and at most equal to 1.2 m; it would therefore have been obvious to one of ordinary skill in the art to select in the above tire any overlap value within the range taught by Poque et al., including values within the claimed range of at least equal to 0.6 m and at most equal to 1.2 m, in order to secure the radially outer end of the hoop reinforcement absent unexpected results. With respect to claim 29, note that applicant is not yet claiming that the tire is a radial construction vehicle tire wherein the two axial ends of the tread are connected via two sidewalls to two beads that provide the mechanical connection between the tire and the rim on which the tire is intended to be mounted, the tire having a bead diameter of at least 49 inches (specification paragraphs 001-005).
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2006/0169380 A1 in view of Emanueli et al. (2,982,328), Poque et al. (4,284,117), Colom (6,082,425), Colom (6,082,426), and optionally further in view of Gauthier et al. (8,857,146 B2) as applied to claims 17-18 and 29 above, and further in view of Japanese Patent Application 56-47304 A cited by applicant. 
 	JP ‘304 is combined for the same reasons as set forth in paragraph 7 of the Office action mailed March 29, 2022 with respect to claims 19-21.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2006/0169380 A1 in view of Emanueli et al. (2,982,328), Poque et al. (4,284,117), Colom (6,082,425), Colom (6,082,426), and optionally further in view of Gauthier et al. (8,857,146 B2) as applied to claims 17-18 and 29 above, and further in view of Japanese Patent Application 59-134002 A cited by applicant. 
 	JP ‘002 is combined for the same reasons as set forth in paragraph 8 of the Office action mailed March 29, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             December 12, 2022